Citation Nr: 0121676	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  96-23 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed right 
shoulder disorder.  

2.  Entitlement to service connection for a claimed cervical 
spine disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

H. Roberts, Counsel



INTRODUCTION

The veteran served on active duty from January 1949 to May 
1955.  

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a September 1995 rating 
decision of the RO.  

They were remanded by the Board in August 1999 for additional 
development of the record.  



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed and the veteran has 
been notified of the evidence necessary to substantiate his 
claims.  

2.  The veteran's current right shoulder disability 
manifested by degenerative joint disease with chronic rotator 
cuff tendonitis and capsulitis is shown as likely as not to 
be the result of overuse attributable to the service-
connected right forearm gunshot wound residuals.  

3.  The veteran's current cervical spine disability 
manifested by degenerative disc and joint disease is shown as 
likely as not to be due to injuries suffered during service.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
right shoulder degenerative joint disease with chronic 
rotator cuff tendonitis and capsulitis is proximately due to 
or the result of the service-connected right forearm gunshot 
wound residuals.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2000).  

2.  By extending the benefit of the doubt to the veteran, his 
cervical spine degenerative joint and disc disease is due to 
an injury that was incurred service.  38 U.S.C.A. §§ 1110, 
5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises from the veteran's claims of service 
connection for a right shoulder condition and a cervical 
spine condition.  There is no issue as to substantial 
completeness of the application.  See 38 U.S.C.A. § 5102 
(West Supp. 2001).  VA has secured all VA and private medical 
records that the veteran has indicated are pertinent to his 
claim, and VA has satisfied its duty to assist with respect 
to such records.  See 38 U.S.C.A. § 5103A (West Supp. 2001).  

In addition, the veteran has been advised of the evidence 
necessary to substantiate his claim, by means of the 
Statement of the Case and Supplemental Statements of the Case 
that have been issued during the appellate process, as well 
as by the Board remand issued in August 1999.  See 
38 U.S.C.A. § 5103(a) (West Supp. 2001).  Therefore, the 
Board finds that the requirements with regard to notice and 
development of the veteran's claim, have been satisfied.  

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303, 3.304 (2000).  Disability 
which is proximately due to or the result of a disease or 
injury incurred in or aggravated by service will also be 
service-connected.  38 C.F.R. § 3.310 (2000).  Service 
connection may also be established for a chronic disease 
manifested to a compensable degree within a presumptive 
period following separation from service.  38 C.F.R. 
§§ 3.307, 3.309 (2000).  Arthritis is a chronic disease with 
a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 
(2000).


I.  Entitlement to service connection for a right shoulder 
condition.

A careful review of the evidence shows that the veteran 
suffered a gunshot wound to the right forearm on January 11, 
1951, while in service in Korea.  

A November 27, 1950, service medical report shows that the 
veteran was wounded in action, sustaining contusions of the 
left knee and both shoulders.  Another record shows that the 
veteran sustained a contusion between the scapulae in action 
against the enemy.  A physical examination found tenderness 
between the scapulae and pain in the rhomboid and trapezius 
muscles on movement of the shoulder girdles.  The examiner 
provided an impression of a contusion of the rhomboid and 
trapezius muscles.  A November 29, 1950, service medical 
report shows that the veteran was provided hot packs to his 
back daily.  A December 3, 1950, service medical report shows 
that the veteran was fit for duty and was discharged.

A June 1952 service medical examination shows that the 
veteran's upper extremity examination was normal.  A May 1955 
service medical examination shows that the veteran's upper 
extremity examination was normal with the exception of a scar 
on the right forearm.  

A December 1977 VA examination found that the veteran's right 
shoulder joint was normal.  He reported at that time that he 
had experienced swelling and pain in the right upper 
extremity.  It was noted that he had switched from right 
handedness after his service injury.  

At an October 1981 VA examination, the veteran complained of 
severe pain of the right arm and shoulder.  It was noted that 
the veteran had experienced progressive pains in the right 
arm from the shoulder down to the hand.  A physical 
examination found full range of motion of the right shoulder 
was possible.  

In a December 1981 rating action, the RO assigned a 40 
percent rating for the service-connected residuals of the 
gunshot wound of the right forearm.  The rating has been in 
effect since September 18, 1981.  

An August 1995 VA orthopedic examination stated that the 
veteran gave a history of having had a neck and shoulder 
injury in service.  An examination of the right shoulder 
showed normal glenohumeral motion with some pain on extremes 
of internal rotation which was slightly decreased with 90 
degrees of abduction to only 45 degrees.  The examiner 
diagnosed chronic mild rotator cuff tendinitis with mild 
limitation of internal rotation and 90 degrees of abduction 
and pain.  

An August 1995 VA medical report showed that the veteran 
complained of right shoulder pain.  The examiner diagnosed C6 
radiculopathy of the right upper extremity.  

A May 2000 VA examination shows that the veteran complained 
of limitation of motion of the cervical spine and right 
shoulder.  He reported having injured his right upper back 
during fighting with the enemy in Korea.  

In the right shoulder, the veteran stated that he had pain, 
weakness, stiffness, recurrent subluxation of the right 
shoulder, swelling, inflammation, instability, dislocation, 
locking, fatigue, and lack of endurance.  He felt weakness, 
swelling, fatigue, instability, and constant pain.  He stated 
that the pain was horrible, flared up daily, and lasted for 
two to three hours.  Sometimes, it would last continuously 
for two weeks.  He stated that any movement of the right arm 
or neck made the symptoms worse.  He took medication, but had 
poor response.  He stated that he was unable to perform any 
daily functions due to pain the neck, shoulder, arm, and 
knee.  

The veteran was able to dress himself, shower, and cook.  He 
had difficulty, walking, driving a car, vacuuming, shopping, 
taking out the trash, pushing a lawn mower, climbing stairs, 
or gardening due to pain.  He stated that he had a lot of 
pain when performing all of these activities because his legs 
hurt climbing stairs.  He was not able to squat or bend down.  
He stated that he had a lot of pain in the neck, back, knees, 
and legs.  The veteran had been retired since December 1990. 
The examination found no myalgias, arthralgias, joint 
swelling, or crepitus.  Posture was normal.  The veteran was 
left hand dominant which was the hand he used for writing, 
eating, and combing his hair.  

The veteran's shoulder joints were without heat, redness, 
swelling, effusion, drainage, abnormal movement, instability, 
or weakness.  The deltoid muscles and muscles about the right 
shoulder were a little bit wasted, with laxity.  The range of 
motion was decreased due to pain, fatigue, weakness, and lack 
of endurance, with pain and weakness having the major 
functional impact.  His right shoulder flexion was possible 
to 110 degrees where 180 degrees is normal.  Abduction was 
possible to 100 degrees where 180 degrees is normal.  
External rotation was possible to 60 degrees where 90 degrees 
is normal.  Internal rotation was possible to 80 degrees 
where 90 degrees is normal.  The left shoulder was capable of 
160 degrees of flexion, 170 degrees of abduction, 80 degrees 
of external rotation and 90 degrees of internal rotation.  In 
the right arm, shoulder flexion and abduction were weak at 
4/5.  He attributed that weakness to the diffuse atrophy of 
the muscles in the right hand and the lack of use of the 
right hand.  

X-ray studies of the right shoulder showed osteoarthritic 
changes of the right acromioclavicular joint and mild diffuse 
osteopenia.  The examiner reviewed the veteran's medical 
history and provided a diagnosis of degenerative joint 
disease of the right acromioclavicular joint with mild 
diffuse osteopenia secondary to chronic rotator cuff 
tendinitis.  The examiner also diagnosed adhesive capsulitis 
of the right shoulder and decreased range of motion.  

The examiner provided an opinion that the degenerative joint 
disease of the acromioclavicular joint with chronic rotator 
cuff tendinitis leading to chronic capsulitis was secondary 
to the aging process and "subacute repeated strain on the 
shoulder."  The examiner felt that it was very unlikely to be 
secondary to an injury incurred in 1950 or 1951 or aggravated 
by the veteran's active duty service.  

The VA examiner stated that conclusion was derived from a 
review of the veteran's past medical records with serial 
examinations and diagnostic work as well as from the 
examiner's clinical examination and X-ray studies.  The 
examiner noted that the veteran had had a normal discharge 
examination in May 1955 and a normal VA examination in 
December 1977.  A right shoulder X-ray study in March 1995 
showed a right shoulder disability.  

The VA examiner concluded that the veteran's right shoulder 
degenerative joint disease of the acromioclavicular joint 
with chronic subacute rotator cuff tendinitis favored the 
aging process and was "more than not very unlikely" 
secondary to an injury in service or to have been aggravated 
by service.  That disability was initially symptomatic in 
1995 and worsened over the years to chronic rotator cuff 
tendinitis and capsulitis of the right shoulder with 
decreased range of motion of the right arm.  

The Board finds the medical evidence in this case to be in 
relative equipoise with respect to the matter of service 
connection for a right shoulder condition.  First, the 
evidence shows that the veteran sustained a contusion of the 
rhomboid and trapezius muscles in 1950 in service which was 
treated with hot packs.  Subsequently, in connection with VA 
examinations in 1977 and 1981, the veteran reported having 
right upper extremity pain that was related to his service-
connected right forearm disability.  

While the first post-service clinical evidence showing actual 
right shoulder pathology was in 1995, the veteran continued 
to complain of right arm pain and impairment at the most 
recent VA examination in May 2000.  The VA examiner opined 
that the veteran's current right shoulder disability was 
secondary to the aging process, but also identified "subacute 
repeated strain on his shoulder" as a causative factor.  

Accordingly, given the veteran's demonstrated history of full 
right arm pain and dysfunction since service, the Board finds 
that the current right shoulder disability as likely as not 
is proximately due to or the result of the service-connected 
right forearm gunshot wound residuals.  

By extending the benefit of the doubt to the veteran, 
secondary service connection for the right shoulder 
degenerative joint disease with chronic rotator cuff 
tendonitis and capsulitis is warranted.  


II.  Entitlement to service connection for a cervical spine 
condition.

As indicated hereinabove, a November 27, 1950, service 
medical report shows that the veteran was wounded in action, 
sustaining contusions of the left knee and both shoulders.  
Another record shows that the veteran sustained a contusion 
between the scapulae in action against the enemy.  A physical 
examination found tenderness between the scapulae and pain in 
the rhomboid and trapezius muscles on movement of the 
shoulder girdles.  The examiner provided an impression of a 
contusion of the rhomboid and trapezius muscles.  

A November 29, 1950, service medical report shows that the 
veteran was provided hot packs to his back daily.  A December 
3, 1950, service medical report shows that the veteran was 
fit for duty and was discharged.  The veteran's May 1955 
service separation examination shows that his neck 
examination and spine examination were normal.  

A November 5, 1981, private medical report shows that a study 
of the cervical spine found no acute changes demonstrated.  
There was mild demineralization.  The stature of the 
vertebral segments was maintained throughout.  Mild uniform 
narrowing of the disc spaces was noted throughout.  Sclerosis 
and narrowing of the zygophyseal joints was present.  Mild 
encroachment on the intervertebral foramen was demonstrated 
on the right side at the sixth level and on the left side at 
the fifth and sixth levels.  The pre-vertebral soft tissues 
and the cranio-vertebral articulation were normal.  Mild 
limitation of motion in the lower half of the cervical spine 
was present in flexion and extension.  

The examiner concluded that there was mild osteoporosis and 
mild to moderate degenerative spondylosis.  Associated change 
was present at the disc level as noted.  The only change 
suggesting that a fracture occurred in the cervical spine was 
an osseous fragment that appeared slightly separated from the 
spinous process of C7 which might have been a congenital 
variation.  

A November 1, 1990, private medical report shows that the 
veteran complained of neck and upper back pain which was 
bothersome first thing in the morning.  A November 7, 1990, 
private medical report also shows that the veteran complained 
of a painful neck.  

An October 25, 1990, private medical report shows that the 
veteran had an X-ray study of the cervical spine due to 
cervical pain after an automobile accident.  The X-ray study 
showed no breaks.  His cervical spine motion was decreased 
and left rotation especially hurt.  The examiner diagnosed 
dorsal sprain.

A November 21, 1990, private medical report shows that the 
veteran was diagnosed with acute cervical and dorsal strain 
and sprain.  He was a passenger in a car which rolled over on 
October 20, 1990.  The condition had resolved.  

A March 28, 1995, VA medical report shows that the veteran 
complained of neck pain.  He gave a history of a fracture of 
the neck in the 1980's with chronic neck pain.  A March 28, 
1995, VA radiology report of the veteran's right shoulder 
showed that there was medullary reduction in trabeculae with 
minimal periostitis in the metaphyseal portion on external 
rotation, which could mean nothing.  The examiner provided an 
impression that medullary disease could not be ruled out.  

A March 28, 1995, VA radiology report showed that a magnetic 
resonance imaging study found retrolisthesis of C5 relative 
to C6, likely degenerative in etiology, with loss of lordosis 
of the cervical spinal column.  Virtually all imaged cervical 
discs and upper thoracic discs were narrowed and exhibited 
abnormal decreased signal consistent with degenerative disc 
disease.  There was no evidence of focal disc herniation.  At 
C3-C4, bilateral uncovertebral spurring resulted in moderate 
exit canal stenosis, worse in the right.  More inferiorly, 
the ventral subarachnoid space was partially effaced by 
diffuse bony ridging, more pronounced on the left side.  At 
C4-C5, diffuse posterior osteophytic ridging and severe 
bilateral exit canal stenosis from uncovertebral spurring was 
noted.  

The subarachnoid space was completely effaced ventrally and 
dorsally and the spinal cord was invaginated along its 
ventral surface by the osteophytic ridging.  The maximal 
sagittal diameter of the central spinal canal reached nine 
millimeters consistent with central spinal canal stenosis.  
At C5-C6, severe right exit canal stenosis and moderate left 
exist canal stenosis from uncovertebral spurring was noted.  
Diffuse posterior bony ridging flattened the ventral thecal 
sac.  The C6-C7 and C7-T1 levels and the craniocervical 
junction were unremarkable.  

The examiner provided an impression of multilevel 
degenerative spondylosis resulting in bilateral exit canal 
stenosis at C3-C4, C4-C5, and C5-C6.  The worst level was C4-
C5 where there was central spinal canal stenosis in addition 
to severe bilateral exit canal stenosis from spondylosis.  
This was followed by C5-C6 and C3-C4 in severity.  The 
examiner also provided an impression that the retrolisthesis 
of C5 relative to C6 was thought to be degenerative in 
etiology.  The examiner further provided an impression of 
multilevel degenerative disc disease.  

A May 16, 1995, VA medical report showed that the veteran 
complained of chronic neck, left knee, and right arm pain 
which had been more severe since November 1994, radiating in 
the right arm from fingertips to neck.  Cervical spine 
studies show retrolisthesis of C5 above and below and 
osteoarthritis of all facets and vertebral joints.  

The VA examiner diagnosed chronic pain likely secondary to 
osteoarthritis from old war injuries and felt that nerve 
impingement and radiculopathy from the cervical spine were 
possible.  

A May 23, 1995, VA medical report provided an impression of 
possible chronic C5 radiculopathy secondary to 
retrolisthesis.  

A June 19, 1995, private cervical spine X-ray study showed 
that the bone structures shows a summary of cervical 
spondylosis with slight offset at C4/C5 and slight 
compression at C7, and an old avulsion of the spinous process 
of C7.  

An August 1995 VA orthopedic examination states that the 
veteran gave a history of a neck and shoulder injury in 
service with a fractured neck which was not treated.  An 
examination of the cervical spine showed decreased flexion to 
about 20 degrees.  All other ranges of motion were normal 
with the exception of painful right rotation, which appeared 
to be full.  X-ray study of the cervical spine showed 
spondylosis.  The examiner diagnosed restricted limitation of 
motion in the neck with pain, most likely associated with 
degenerative arthritis and associated history of fracture.  

An August 29, 1995, VA medical report shows that the veteran 
complained of neck pain.  Objective examination found 
decreased cervical movement.  The examiner provided an 
impression of C6 radiculopathy of the right upper extremity.  

A February 20, 1996, VA medical report shows that the veteran 
complained of neck and right arm pain radiating into the 
thumb and the second and third fingers.  It was not improved 
with traction.  The range of motion of the veteran's neck was 
decreased in all directions.  The examiner noted that the 
veteran had an old right arm injury causing some of the 
symptoms but that the deltoid weakness and pain were new.  

A May 6, 1996, VA medical report shows that the veteran 
complained of neck, right shoulder, and right arm pain.  His 
neck was tender over C6, but otherwise was not tender.  
Extension was decreased.  Flexion was normal.  There was pain 
with rotation to the right.  The examiner assessed neck and 
arm pain.  

A May 2000 VA examination shows that the veteran complained 
of limitation of motion of the cervical spine and right 
shoulder.  He reported that he injured his right upper back 
during fighting with the enemy in Korea.  He stated that he 
did not know at the time that he had also broken his neck 
which was why he had never complained of that and that a 
physician told him in 1981 that he might have fractured his 
neck.  He stated that the pain was horrible, flared up daily, 
and lasted for two to three hours.  Sometimes, it would last 
continuously for two weeks.  He stated that any movement of 
the right arm or neck made the symptoms worse.  He stated 
that he had been given traction of his neck in the past.  He 
took medication, but had poor response.  

The veteran stated that he broke his neck in 1951.  He 
complained of pain, weakness, fatigue, lack of endurance, and 
stiffness in the neck.  Sometimes, he could not move his head 
to the right or left, which was performed with great 
difficulty.  The pain occurred daily and was horrible, 
lasting for two to three hours.  It sometimes lasted 
continuously for two weeks.  Overuse increased his pain.  He 
took medications for the pain.  He stated that he was unable 
to perform any daily functions due to pain the neck, 
shoulder, arm, and knee.  

The veteran was able to dress himself, shower, and cook.  He 
had difficulty, walking, driving a car, vacuuming, shopping, 
taking out the trash, pushing a lawn mower, climbing stairs, 
or gardening due to pain.  He stated that he had a lot of 
pain when performing all of these activities because his legs 
hurt climbing stairs.  He was not able to squat or bend down.  
He stated that he had a lot of pain in the neck, back, knees, 
and legs.  The veteran had been retired since December 1990.  
Musculoskeletal examination found no myalgias, arthralgias, 
joint swelling, or crepitus.  Posture was normal.  

An examination of the cervical spine was without weakness or 
tenderness.  There was cervical spine pain and muscle spasm 
present.  There was also fatigue and muscle spasm with 
repeated movements.  His cervical spine flexion was possible 
to 20 degrees where 65 degrees was normal.  Extension was 
possible to 20 degrees where 50 degrees was normal.  Right 
and left lateral bending were possible to 20 degrees where 40 
degrees was normal.  Right and left rotation were possible to 
10 degrees where 80 degrees was normal.  

X-ray studies of the cervical spine showed advanced 
degenerative disc, facet, and uncovertebral joint change of 
the mid to lower cervical spine with attendant moderate to 
marked C4-C5 left greater than right neural foraminal 
stenosis and with attendant spondylosis as described.  There 
was no evidence of acute fracture or listhesis.  There was an 
old Clay-shoveler's fracture of the C7 spinous process versus 
and unfused apophysis.

The VA examiner reviewed the veteran's medical history and 
provided a diagnosis of degenerative joint disease of 
advanced degenerative disc, facet, and uncovertebral joint 
change of the cervical spine with neural foraminal stenosis 
and cervical spondylosis and old clay-shoveler's fracture of 
the C7 spinous process versus unfused apophysis.  

The VA examiner provided an opinion that the degenerative 
disc and joint disease with spondylosis of the cervical spine 
was secondary to the aging process.  The examiner felt that 
it was very unlikely it was secondary to an injury incurred 
in 1950 or 1951 or aggravated by the veteran's active duty 
service.  

The VA examiner stated that conclusion was derived from a 
review of the veteran's past medical records with serial 
examinations and diagnostic work as well as from the 
examiner's clinical examination and X-ray studies.  The 
examiner noted that the veteran had a normal discharge 
examination in May 1955 and a normal VA examination in 
December 1977.  A VA examination in October 1981 showed mild 
osteoporosis, spondylosis, disc space narrowing, and 
retrolisthesis at C5.  The examiner concluded that the 
veteran had first documented evidence of mild osteoarthritis 
and degenerative disc disease of the cervical spine in 1981, 
which over the years slowly progressed and advanced to 
degenerative disease, which the examiner felt favored the 
aging process and was "more than not very unlikely" 
secondary to an injury in service or to have been aggravated 
by service.  

The VA examiner also noted that the cervical spine X-ray 
study showed an old Clay-shoveler's fracture of the C7 
spinous process versus unfused apophysis since 1981.  In the 
examiner's opinion, this was not causing any movement 
disorder, pain, spasm, or any other sign or symptom.  

The Board also finds the evidence in this case to be in 
relative equipoise with respect to the matter of service 
connection for a cervical spine disability.  The May 2000 VA 
examination provided an opinion that the veteran's cervical 
spine condition, first diagnosed in 1981 over 25 years 
following his separation from service, was the result of the 
aging process and not due to an injury in service.  

However, the 1995 VA medical examination reported that the 
veteran's cervical spine condition was "likely secondary to 
old war injuries."  It is pertinent to note in this regard 
that the most recent VA examination showed a possible Clay-
shoveler's fracture of C7 that was initially noted in 
connection with other medical studies performed in 1981.  

Accordingly, given the conflicting medical opinion in this 
case, the Board finds the currently demonstrated cervical 
spine disability as likely as not to be due to the 
demonstrated injuries that were incurred in service.  

By extending the benefit of the doubt to the veteran, service 
connection for the cervical spine degenerative joint and disc 
disease is warranted.  






ORDER

Service connection for the veteran's right shoulder 
degenerative joint disease with chronic rotator cuff 
tendonitis and capsulitis is granted.  

Service connection for the veteran's cervical spine 
degenerative joint and disc disease is granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

